Citation Nr: 1755951	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, parathyroid abnormality, kidney stones, elevated calcium levels, hypertension, neuropathy of the upper and lower extremities, and hypersensitivity to light, all claimed as due to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had honorable active military service from February 1966 to November 1967 with service in the Republic of Korea from June 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 and April 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  In April 2012, January 2014, and June 2016, the Board remanded claims for additional development.  The Veteran did not file a VA Form 9, formal appeal, to the June 2017 Statement of the Case with regard to the effective date assigned for the grant of service connection for major depressive disorder, severe, with psychotic features.


FINDINGS OF FACT

1.  Diabetes mellitus, parathyroid abnormality, kidney stones, elevated calcium levels, hypertension, neuropathy of the upper and lower extremities, and hypersensitivity to light were not present in service or within a year of discharge therefrom, and are not otherwise etiologically related to service, to include on a presumptive basis.

2.  The Veteran's service-connected psychiatric disorder has not been shown to preclude substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a parathyroid abnormality have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for elevated calcium have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107  (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for hypersensitivity to light have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. § 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there has been substantial compliance with the previous remand directives.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. §  3.309, credible lay evidence of continuous symptoms can support the claim.

Under 38 C.F.R. § 3.307 (a)(6)(iv), the presumption of herbicide agent exposure applies to any Veteran who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean Demilitarized Zone (DMZ), between April 1, 1968, and August 31, 1971.  VA's Adjudication Procedure Manual (M21-1) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  In this regard, exposure to herbicide agents is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  See M21-1 at IV.ii.1.H.4.b.

The record reflects that the Veteran served in Korea from June 1966 to November 1967.  Thus, he is not entitled to the above herbicide presumption.  Nonetheless, the VA has followed the procedures as set forth in the VA Adjudication Procedure Manual to determine if the Veteran was exposed to herbicides on a case-by-case basis.  In that regard, the Veteran contends that while he was stationed in Korea, he worked in the communications field and was sent to an obscure site along the DMZ called Site 200.  He recalls that the site had been obviously defoliated and that he had been told Agent Orange had been used.  He also recalls emptying cans of chemicals on his base along perimeter lines.  However, in July 2016, the appropriate VA agency responded that both Camp Humphries and Osan Air Base, where the Veteran had been stationed and had received medical care, were not located near the DMZ, but were actually far south of the North Korean border.  Moreover, the Department of Defense (DoD) had no record of any tactical herbicide use at any location in Korea other than at the DMZ, and only between 1968-69.  Therefore, if the Veteran had witnessed herbicide use at his base, it must have been a commercial herbicide used on military bases worldwide for weed and brush control.  This response is consistent with that of the Joint Records Research Center (JSRRC) in September 2014.

The Board thus finds that the Veteran was not exposed to tactical herbicides, to include Agent Orange, while stationed in Korea.  He was not stationed in Korea during the time that these herbicides were used, and his service personnel records, as well as databases and unit histories kept by the JSRRC and DoD, do not reflect exposure to such herbicides.  

The Board further finds that service connection for the Veteran's claimed disabilities is not warranted on a direct basis.

A review of the Veteran's service treatment records is negative for any of the claimed disabilities.  The Veteran reports that, while in service, he suffered from an acute kidney stone that required transportation to Osan Air Base and overnight hospitalization.  However, his service treatment records, to include his service separation examination, do not reflect any treatment for or history of kidney stones during service.  The records do show that while stationed in Korea, in July 1966 and in September 1966, he was documented to suffer from dysuria over the period of a few days each time.  He was diagnosed with urethritis, an infection of the urethra, in September 1966.  However, kidney stones were not mentioned.

The post-service treatment records reflect that the Veteran was diagnosed with diabetes in around 1992 and with hypertension in around 2002.  A January 2007 VA Agent Orange examination noted that the Veteran's hyperparathyroidism had resulted in kidney stones, which he had had removed.  Private treatment records reflect that in 1999 the Veteran carried a diagnosis of hyperparathyroidism with history of nephrolithiasis.  A June 1999 x-ray had shown multiple small stones, but he had not passed any stones.  

Significantly, the service records do not document diagnoses of or treatment for any of the Veteran's appealed disabilities.  There is also no indication of a continuity of symptoms since service.  The first indication of diabetes is not until many decades following service separation, and the same is the case with hypertension, neuropathy of the upper and lower extremities, hyperparathyroidism, and resultant kidney stones.  The evidence, to include the Veteran's statements, does not suggest a causal link between the Veteran's kidney stones, documented in 1999, and the urethritis treated in service.  The Board notes that elevated calcium and hypersensitivity to light, absent an underlying diagnosis, are not disabilities for VA compensation purposes.  A diabetic eye disability has not been diagnosed.

Finally, the record contains no competent evidence of a nexus relating the above conditions to the Veteran's service or to the use of commercial herbicides in service.  Rather, the service records and post-service records contradict the Veteran's assertions that he suffered from kidney stones in service or that he was exposed to tactical herbicides while in service.  Finally, while the Veteran is competent to report the onset of certain symptoms capable of lay observation, he is not competent to diagnose diabetes, hyperparathyroidism, kidney stones, hypertension, neuropathy, or an eye disability.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Therefore, as the preponderance of the evidence is against the Veteran's claims, they must be denied

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for a psychiatric disorder rated as 30 percent disabling.  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU at any time during the appeal period.  38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus entitled to consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

However, the Board finds that referral for consideration of a TDIU on an extraschedular basis is not warranted.  The Veteran reported at his hearing that he stopped working in 2002 due to his nonservice-connected disabilities, namely, his diabetes, diabetic neuropathy, and his lumbar spine disability.  On May 2012 VA psychiatric examination, the Veteran did not report or suggest that his PTSD had an impact on his employment.  The evidence thus demonstrates that the Veteran left employment due to his physical disabilities rather than to his service-connected psychiatric disability.

The Board finds that evidence of does not support a claim for a TDIU.  Thus, the claim must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a parathyroid abnormality is denied.

Service connection for kidney stones is denied.

Service connection for elevated calcium is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the upper and lower extremities is denied.

Service connection for hypersensitivity to light is denied.

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


